Case 2:21-cv-00510-DWC Document 1-2 Filed 04/15/21 Page 1 of 12




                   EXHIBIT 1
          Case 2:21-cv-00510-DWC Document 1-2 Filed 04/15/21 Page 2 of 12




 2

 3
 4

 5

 6                     SUPERIOR COURT FOR THE STATE OF WASHINGTON
                                  IN THE COUNTY OF KING
 7

 8
       LINDA THOMPSON, individually,                         NO.
 9
                              Plaintiff,                 COMPLAINT FOR DAMAGES
10             vs.
11     GATE GOURMET, INC., a Delaware
       Corporation; NANETTE MIDDLETON,
12     individually, and JAN DOE MIDDLETON and
       the marital community composed thereof,
13
                              Defendants.
14

15
             COMES NOW, Plaintiff Linda Thompson, individually, by and through her attorneys
16

17    of record, James M. Owen, Jr. and Vanessa M. Vanderbrug, of Owen I Vanderbrug, and hereby

18    states and alleges as follows:

19,                                         I.     PARTIES
20           1.1     Plaintiff Linda Thompson ("Plaintiff') was at all times material hereto a single
21
      woman residing in the city of Seattle, county of King, in the State of Washington. Ms.
22
      Thompson is an American Indian female and over the age of forty. At all times material hereto,
23
24
                                                                        OWEN I VANDERBRUG
25     COMPLAINT FOR DAMAGES - Page 1 of 11                          1700 SEVENTH AVE., STE. 2100
                                                                     SEATTLE, WASHINGTON 98101
                                                                     P (206) 467-1400 F (206) 467-4884
             Case 2:21-cv-00510-DWC Document 1-2 Filed 04/15/21 Page 3 of 12




     I   Ms. Thompson was employed by Defendant Gate Gourmet, Inc. ("Defendant" or "Gate
 2
         Gourmet").
 3
                1.2     Upon information and belief, Defendant Nanette Middleton is a resident of King
 4
         County, Washington.
 5
                1.3    All acts as alleged herein were performed by Defendant Nanette Middleton
 6

 7       individually, on behalf of the marital community of Nanette Middleton and Jan Doe Middleton

 8       and/or on behalf of Nanette Middleton's employer, Defendant Gate Gourmet.

 9              1.4    Defendant Gate Gourmet, Inc. is a Delaware Corporation, and at all times
10
         relevant hereto has been doing business in King County, Washington. Defendant's registered
11
         agent is Corporation Service Company, 300 Deschutes Way SW, Suite 208, Tumwater,
12
         Washington 98501.
13

14                                 II.     JURISDICTION AND VENUE

15              2.1    At all times mentioned herein, Plaintiff was and is a resident of King County,

16       and resides in Seattle, Washington.
17              2.2    Upon information and belief, at all times material to this action, Defendants
18
         Middleton were residents of King County, and resided in Seattle, Washington.
19
                2.3    At all times material to this action, Defendant Gate Gourmet conducted business
20
         in King County and elsewhere in the State of Washington.
21
22              2.4    Jurisdiction is proper in King County Superior Court pursuant to RCW 2.08.010,

23       and RCW 4.12.025.

24
                                                                         OWEN I VANDERBRUG
25        COMPLAINT FOR DAMAGES - Page 2 of 11                         1700 SEVENTH AVE., STE. 2100
                                                                       SEATTLE, WASHINGTON 98101 .
                                                                       P (206) 467-1400 F (206) 467-4884
           Case 2:21-cv-00510-DWC Document 1-2 Filed 04/15/21 Page 4 of 12

 CM




             2.5     Venue is proper in King County Superior Court pursuant to RCW 4.12.025.
 2
                                     III.    FACTUAL ALLEGATIONS
 3
             3.1     On May 30, 2014, Gate Gourmet hired plaintiff Linda Thompson, as a Driver
 4
      Helper to work at the Seattle Tacoma International Airport. Gate Gourmet is in the business of
 5
      providing food and beverage catering services to the airline industry. Ms. Thompson's job
 6

 7    responsibilities included, among other things, cleaning out the vans that transported food and

 8    beverages to the airplanes.
 9           3.2     Ms. Thompson is an American Indian female, and over the age of forty.
10
             3.3     Ms. Thompson was capable, with reasonable accommodation, of performing all
11
      essential job functions. Ms. Thompson, at all times during her employment, performed her job
12
      duties at or above Defendants' performance expectations.
13

14           3.4.    Throughout her employment for Gate Gourmet, Defendant Nanette Middleton

15    acted as Ms. Thompson's supervisor and regularly engaged in harassing conduct towards her.

16    Ms. Middleton's harassing conduct included, but was not limited to, engaging in ongoing
17    surveillance of Ms. Thompson. Ms. Middleton did not similarly engage in such surveillance of
18
      male employees. Ms. Thompson complained about Defendant Middleton's conduct to Gate
19
      Gourmet Human Resources, but no remedial action was taken.
20
             3.5     On March 13, 2018, prior to her scheduled lunch break, Ms. Thompson was
21

22    asked to clean out Gate Gourmet's van. Ms. Thompson was in a hurry as she had an urgent

23 ' appointment (which was causing her mental distress) during her lunch break and inadvertently
24
                                                                       OWEN I VANDERBRUG
25     COMPLAINT FOR DAMAGES - Page 3 of 11                         1700 SEVENTH AVE., STE. 2100
                                                                    SEATTLE, WASHINGTON 98101
                                                                    P (206) 467-1400 F (206) 467-4884
           Case 2:21-cv-00510-DWC Document 1-2 Filed 04/15/21 Page 5 of 12




      placed two cans of water in her pocket and left for her break. Defendant Middleton was
 2
      surveilling Ms. Thompson and as Ms. Thompson was leaving for her break, told her to empty
 3
      her pockets. Ms. Thompson did so and revealed the two cans of water. Ms. Thompson explained
 4
      that she had put the cans in her pocket by mistake because she was in a hurry. Regardless,
 5
      Defendant Middleton directed that Ms. Thompson be placed on unpaid administrative leave
 6

 7    while an investigation was undertaken.

 8            3.6      Ms. Thompson was not notified of any of the details of the "investigation",
 9    however, on March 19, 2018, Gate Gourmet fired her based upon Defendant Middleton's
10
     I allegation.
11
              3.7      Employees of Gate Gourmet who are male and/or white and/or under the age of
12
      forty have not been fired for mistakenly putting two cans of water in their pocket. Plaintiff Ms.
13

14    Thompson was treated differently than her similarly situated colleagues, based on gender and/or

15    race and/or age, by being terminated without warning for mistakenly putting two cans of water

16    in her pocket.
17            3.8      The actions of Defendants Gate Gourmet and Nanette Middleton have, and
18
     continue to cause, substantial harm to Plaintiff Ms. Thompson.
19
                                       IV.     CAUSES OF ACTION
20
              A.       FIRST CAUSE OF ACTION — Violation of the Washington Law Against
21
                       Discrimination (Gender Discrimination)
22
              4.1      Plaintiff incorporates each of the allegations which are stated above in support
23
     of this cause of action.
24
                                                                          OWENIVANDERBRUG
25     COMPLAINT FOR DAMAGES - Page 4 of 11                            1700 SEVENTH AVE., STE. 2100
                                                                       SEATTLE, WASHINGTON 98101
                                                                       P (206) 467-1400 F (206) 467-4884
          Case 2:21-cv-00510-DWC Document 1-2 Filed 04/15/21 Page 6 of 12




             4.2     Defendants intentionally treated Plaintiff Thompson less favorably in the terms
 2
     I and conditions of employment than similarly situated male employees.
 3
             4.3     The actions of Defendants, described above, violated the Washington Law
 4
     Against Discrimination by intentionally discriminating against Plaintiff based upon her gender.
 5
             4.4     Defendants' actions and/or omissions in this regard caused Plaintiff substantial
 6

 7 I and ongoing damages.

 8           S.      SECOND CAUSE OF ACTION — Violation of the Washington Law Against
                     Discrimination (Race Discrimination)
 9
             4.5     Plaintiff incorporates each of the allegations which are stated above in support
10

11   of this cause of action.

12           4.6     Defendants intentionally treated Plaintiff Thompson less favorably in the terms
13   and conditions of employment than similarly situated white employees.
14
             4.7     The actions of Defendants, described above, violated the Washington Law
15
     Against Discrimination by intentionally discriminating against Plaintiff based upon her race.
16
             4.8     Defendants' actions and/or omissions in this regard caused Plaintiff substantial
17

18 , and ongoing damages.

19           C.     THIRD CAUSE OF ACTION — Violation of the Washington Law Against
                    Discrimination (Age Discrimination)
20
            4.9     Plaintiff incorporates each of the allegations which are stated above in support
21

22   of this cause of action.

23
24
                                                                        OWEN I VANDERSRUG
25    COMPLAINT FOR DAMAGES - Page 5 of 11                           1700 SEVENTH AVE., STE. 2100
                                                                     SEATTLE, WASHINGTON 98101
                                                                     P (206) 467-1400 F (206) 467-4884
         Case 2:21-cv-00510-DWC Document 1-2 Filed 04/15/21 Page 7 of 12




            4.10    Defendants intentionally treated Plaintiff Thompson less favorably in the terms
 2
     and conditions of employment than similarly situated younger employees.
 3
            4.11    The actions of Defendants, described above, violated the Washington Law
 4
     Against Discrimination by intentionally discriminating against Plaintiff based upon her age.
 5
            4.12    Defendants' actions and/or omissions in this regard caused Plaintiff substantial
 6

 7   and ongoing damages.

 8          D.      FOURTH CAUSE OF ACTION — Hostile WoYk Environment
 9           4.13   Plaintiff incorporates each of the allegations which are stated above in support
10
     of this cause of action.
11
            4.14    The actions of Defendants' employee and supervisor, Nanette Middleton,
12
     violated the Washington Law Against Discrimination by creating and maintaining a hostile or
13

14   offensive work environment for Plaintiff on the basis of her race, gender, and age that

15   substantially interfered with her ability to perform her job for Defendants.

16          4.15     Defendants' managers and agents failed to take prompt and appropriate
17   remedial action to eliminate the hostile work environment for Plaintiff after Defendants knew
18
     or should have known of the existence of the hostile work environment for Plaintiff.
19
            4.16     Defendants have imputed liability for the hostile work environment created by
20
     Plaintiff's supervisor Nanette Middleton under the Washington Law Against Discrimination by
21

22   intentionally failing to take prompt, appropriate remedial action. RCW 49.60.180.

23
24
                                                                        OWEN I VANDERBRUG
25    COMPLAINT FOR DAMAGES - Page 6 of 11                            1700 SEVENTH AVE., STE. 2100
                                                                      SEATTLE, WASHINGTON 98101
                                                                      P (206) 467-1400 F (206) 467-4884
             Case 2:21-cv-00510-DWC Document 1-2 Filed 04/15/21 Page 8 of 12




                                    E.   FIFTH CAUSE OF ACTION - Outrage
 2
                4.17    Plaintiff incorporates each of the allegations which are stated above in support
 3
       I of this cause of action.
 4
                4.18    Defendants' conduct was extreme and outrageous.
 5
                4.19    Defendants intentionally and recklessly inflicted emotional distress upon
 6

 7 I Plaintiff.

 8              4.20    As a result of Defendants' conduct, Plaintiff suffered severe emotional distress.
 9              F.      SIXTH CAUSE OF ACTION — Violation of Washington State Public Policy
10
                4.21    Plaintiff incorporates each of the allegations which are stated above in support
11 ,
       of this cause of action.
12
                4.22    Washington state public policy prohibits differential treatment on the basis of
13

14     race, gender, or age. Washington state public policy also prohibits retaliation against employees

15     for making good faith complaints about the terms and conditions of their employment.

16             4.23     Plaintiff complained about the conduct of Defendant Middleton on multiple
17     occasions, and specifically complained about Defendant Middleton's surveillance of Plaintiff
18
       Thompson. No reasonable or timely action was taken on any of Plaintiff's good faith
19
       complaints.
20 '
               4.24     Defendants retaliated against Plaintiff for those complaints by, among other
21

22     things, terminating plaintiff's employment.

23
24
                                                                           OWEN I VANDERBRUG
25      COMPLAINT FOR DAMAGES - Page 7 of 11                            1700 SEVENTH AVE., STE. 2100
                                                                        SEATTLE, WASHINGTON 98101
                                                                        P (206) 467-1400 F (206) 467-4884
           Case 2:21-cv-00510-DWC Document 1-2 Filed 04/15/21 Page 9 of 12




              4.25    Defendants' termination of Plaintiff's employment in part or in whole for
 2
      making good faith complaints about the terms and conditions of her employment.
 3
                      G.      SEVENTH CAUSE OF ACTION — Breach of Contract
 4
              4.26    Plaintiff incorporates each of the allegations which are stated above in support
 5
     I of this cause of action.
 6

 7            4.27    Upon information and belief, Defendants had a policy that provided for

 8    progressive and written disciplinary actions. Defendants breached its contract with Plaintiff by
 9    failing to provide accurate and proper disciplinary and counseling actions. Defendants also
10
     breached its contract by not providing confidential open-door opportunities.
11
              4.28    Defendants' actions and/or omissions in this regard caused Plaintiff substantial
12
     and ongoing damages.
13

14            H.      EIGHTH CAUSE OF ACTION-Intentional Interference with Bnsiness
                      Expectancy — AS AGAINST DEFENDANT Nanette Middleton
15
              4.29    Plaintiff re-alleges and incorporates by reference all preceding factual
16
     allegations.
17

18            4.30    Plaintiff had a valid contractual relationship and/or business expectancy with

19   Defendant Gate Gourmet.

20            4.31    Defendant Middleton had knowledge of Plaintiffs business relationship and/or
21   expectancy with Defendant Gate Gourmet.
22

23
24
                                                                        OWEN I VANDERBRUG
25     COMPLAINT FOR DAMAGES - Page 8 of 11                           1700 SEVENTH AVE., STE. 2100
                                                                      SEATTLE, WASHINGTON 98101
                                                                      P (206) 467-1400 F (206) 467-4884
             Case 2:21-cv-00510-DWC Document 1-2 Filed 04/15/21 Page 10 of 12




                 4.32      Defendant Middleton, through unfounded and inaccurate allegations against the
 2
       11 Plaintiff, induced Gate Gourmet to terminate the business relationship and/or expectancy with
 3
       II the Plaintiff.
 4
                 4.33      Defendant Middleton's interference was for an improper purpose and/or
 5
        accomplished through improper means.
 6

 7               4.34      As a result of Defendants' acts and omissions as set forth herein, Defendant

 8      Middleton intentionally interfered with Plaintiff's ability to maintain ongoing employment,
 9      causing Plaintiff to suffer irreparable and ongoing damages.
10
                    I NINTH CAUSE OF ACTION-NEGLIGENT RETENTION
11

12
                 4.35      Plaintiff incorporates each of the allegations which are stated above in support
13
       I of this cause of action.
14
                 4.36      Defendant Gate Gourmet knew or should have known that Defendant Middleton
15

16      singled out female employees for harassment and engaged in other conduct showing a disregard

17      for anti-discrimination laws.

18               4.37      Defendants had a duty to its employees, including Plaintiff, to take reasonable
19     remedial action in responding to Defendant Middleton's conduct through termination of
20
       Defendant Middleton.
21
                4.38       Defendants' actions in failing to exercise its duty to the Plaintiff by retaining
22
       Defendant Middleton was a proximate cause of the injuries and damages suffered by the
23 '
24     Plaintiff.
                                                                              OWEN I VANDERBRUG
25       COMPLAINT FOR DAMAGES - Page 9 of 11                               1700 SEVENTH AVE., STE. 2100
                                                                            SEATTLE, WASHINGTON 98101
                                                                            P (206) 467-1400 F (206) 467-4884
            Case 2:21-cv-00510-DWC Document 1-2 Filed 04/15/21 Page 11 of 12




                                         V.      PRAYER FOR REI.IEF
 2
                   WHEREFORE, Plaintiff requests this Court enter an order granting her the following
 3
     I relief:
 4
                   5.1    Damages for all past and future wage losses of Plaintiff in amounts to be proven
 5
     I at trial;
 6

 7                 5.2   Attorneys fees and costs pursuant to statute, including, but not limited to, RCW

 8    49.46.090, RCW 49.48.030, RCW 49.52.070, RCW 49.60 et. seq., RCW 4.84 et. seq. and any
 9 I other statute that allows for an award of attorneys' fees and costs.

10
                   5.3   An award of general and special damages for the injuries caused by violation of
11
      Plaintiff's rights under state law.
12
                   5.4   Order Defendants to make Plaintiff whole by paying compensation for all
13

14    pecuniary losses arising out of Defendants' unlawful conduct, including out of pocket expenses,

15   in amounts to be determined at trial.

16                 5.5   Order Defendants to make Plaintiff whole by paying compensation for all non-
17   pecuniary losses arising out of Defendants' unlawful conduct, including, without limitation,
18
     emotional suffering, distress, loss of enjoyment of life, in amounts to be determined at trial.
19
                 5.6     Order Defendants to pay Plaintiff for any and all tax consequences associated
20
     with the damages and cost award, including but not limited to, attorneys' fees.
21

22               5.7     An award of pre and post judgment interest as allowed by law.

23               5.8     Such other and further relief as the Court deems just and proper.

24
                                                                            OWENIVANDERBRUG
25     COMPLAINT FOR DAMAGES - Page 10 of 11                              1700 SEVENTH AVE., STE. 2100
                                                                          SEATTLE, WASHINGTON 98101
                                                                          P (206) 467-1400 F (206) 467-4884
           Case 2:21-cv-00510-DWC Document 1-2 Filed 04/15/21 Page 12 of 12




       I RESPECTFULLY SUBMITTED this 5th day of March , 2021.
 2
                                          OWEN I VANDERBRUG
 3

 4
                                          By: Luzad=d:2La~u,uy
 5                                          Vanessa M. Vanderbrug, WS A No. 31688
                                            James M. Owen, Jr., WSBA No. 29247
 6                                          Of Attorneys for Plaintiff

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22 ,

23

24
                                                                  OWEN I VANDERBRUG
25      COMPLAINT FOR DAMAGES - Page 11 of 11                   1700 SEVENTH AVE., STE. 2100
                                                                SEATTLE, WASHINGTON 98101
                                                                P (206) 467-1400 F (206) 467-4884
